Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 1 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 2 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 3 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 4 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 5 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 6 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 7 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 8 of 9
Case 2:17-bk-10439-BKM   Doc 44 Filed 02/06/19 Entered 02/06/19 14:55:00   Desc
                          Main Document    Page 9 of 9
